UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 22, 2016 (March 18, 2016) Trimble Navigation Limited (Exact name of registrant as specified in its charter) California 001-14845 94-2802192 (Stateorotherjurisdictionof incorporation) (CommissionFileNumber) (IRSEmployerI.D.No.) 935 Stewart Drive, Sunnyvale, California,94085 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(408) 481-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) T Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year The Board of the Company has approved an amendment and restatement of the Company’s Bylaws to amend Section3.2 of the Company’s Bylaws to increase the number of directors from eight to nine.This amendment will not be effective until immediately prior to the Company’s Annual Meeting. The foregoing descriptions are qualified in their entirety by the text of the amended and restated Bylaws, a copy of which is attached hereto as Exhibit 3.1 and is incorporated herein by reference. Item8.01 Other Events On March22, 2016, the Company issued a press release announcing that the Board has nominated Meaghan Lloyd for election to the Board at the Company’s Annual Meeting. A copy of this press release is attached as Exhibit 99.1 to this report and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits (d) Exhibits. ExhibitNo. Description Bylaws of Trimble Navigation Limited (effective as of May 2, 2016) Press Release of Trimble Navigation Limited dated March 22, 2016 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRIMBLE NAVIGATION LIMITED a California corporation Dated: March 22, 2016 By: /s/ James A. Kirkland James A. Kirkland Vice President and General Counsel 3 EXHIBIT INDEX ExhibitNo. Description Bylaws of Trimble Navigation Limited (effective as of May 2, 2016) Press Release of Trimble Navigation Limited dated March 22, 2016 4
